     Case 2:16-cv-07861-JFW-PLA Document 65 Filed 08/07/20 Page 1 of 3 Page ID #:226



 1

 2

 3

 4
                                                                       Closed
 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
 9
      UNITED STATES OF AMERICA,                   No. CV 16-07861-JFW (PLAx)
10
                 Plaintiff,                       CONSENT JUDGMENT OF FORFEITURE
11
                       v.
12
      $600,000 SEIZED FROM BANK OF
13    AMERICA ACCOUNT ‘4929, $600,000
      SEIZED FROM BANK OF AMERICA
14    ACCOUNT ‘1235, $42,679.74 SEIZED
      FROM WELLS FARGO BANK ACCOUNT
15    ‘7283, AND $905,966.73 SEIZED FROM
      BANK OF AMERICA ACCOUNT ‘0475,
16
                 Defendants
17
      ALI POURMOLA, NAGHME SAEDI,
18    COMPLETE INFUSION CARE, CIC, INC.,
      and RONNA PASCAL,
19

20                           Claimants.

21
            Plaintiff United States of America (“Plaintiff” or the
22
      “government”) and claimants Ali Pourmola, Naghme Saedi, Complete
23
      Infusion Care, CIC, INC., and Ronna Pascal, (“Claimants”), by their
24
      undersigned counsel, have made a stipulated request for the entry of
25
      this Consent Judgment, which resolves this action in its entirety.
26
            The Court, having considered the stipulation and request of the
27
      parties, and good cause appearing therefor, HEREBY ORDERS, ADJUDGES
28
      AND DECREES:
     Case 2:16-cv-07861-JFW-PLA Document 65 Filed 08/07/20 Page 2 of 3 Page ID #:227



 1          1.    On October 21, 2016, the government filed a Complaint for

 2    Forfeiture related to $600,000 seized from Bank of America Account

 3    ‘4929, $600,000 seized from Bank of America Account ‘1235, $42,679.74

 4    seized from Wells Fargo Bank Account ‘7283, and $905,966.73 seized

 5    from Bank of America Account ‘0475 (collectively, the “defendant

 6    funds”).    This Court has jurisdiction over Plaintiff, Claimants, the

 7    defendant funds, and the subject matter of this action.

 8          2.    The government has given and published notice of this

 9    action as required by law, including Supplemental Rule G for

10    Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal

11    Rules of Civil Procedure, and the Local Rules of this Court.            All

12    individuals and entities that have not filed a claim to defendant

13    funds as of the date of entry of this consent judgment are deemed to

14    have admitted the allegations of the Complaint.          Nothing in this

15    consent judgment is intended or should be interpreted as an admission

16    of wrongdoing by Claimants, or any of them, nor should this consent

17    judgment be admitted in any criminal proceeding against Claimants, or

18    any of them, to prove any of the facts relied upon to establish

19    reasonable cause for the seizure of the defendant funds or the

20    commencement of this action.       The allegations set forth in the

21    Complaint are sufficient to establish a basis for forfeiture.

22          3.    $1,611,484.00 of the defendant funds, without interest (the

23    “Settlement Funds”), shall be returned to Claimants through their

24    counsel.    The United States Marshals Service shall release the

25    Settlement Funds by wire transfer to the Isaacs | Friedberg LLP

26    Client Trust Account.      Upon the government’s request, Claimants’

27    counsel shall provide all information and complete all documents

28    requested by the United States to facilitate such payment, including

                                            2
     Case 2:16-cv-07861-JFW-PLA Document 65 Filed 08/07/20 Page 3 of 3 Page ID #:228



 1    bank account and routing information and personal identifiers needed

 2    to determine any right to offset pursuant to 31 U.S.C. § 3716.

 3          4.    The United States Marshals Service shall make the payment

 4    as soon as practicable after entry of this judgment, but in any

 5    event, no later than the later of 60 days after entry of this

 6    judgment or the provision of the information that may be requested by

 7    the government as described in paragraph 3, above.

 8          5.    The government shall have judgment as to remainder of the

 9    defendant funds,     together with all interest earned by the government

10    on the entire amount of the defendant funds since seizure, and no

11    other person or entity shall have any right, title or interest

12    therein.    The government shall dispose of said funds in accordance

13    with law.

14          6.    This consent judgment shall be construed as a certificate

15    of reasonable cause pursuant to 28 U.S.C. § 2465.

16          Each of the parties shall bear its own fees and costs in

17    connection with the seizure of the defendant funds and this action.

18          IT IS SO ORDERED.

19

20    DATED: August 7, 2020                     _________________________________
                                                UNITED STATES DISTRICT JUDGE
21

22
       PRESENTED BY:
23

24       ___/s/___                  __
       JOHN J. KUCERA
25     KATHARINE SCHONBACHLER
       Assistant United States Attorneys
26
       Attorneys for Plaintiff
27     UNITED STATES OF AMERICA
28

                                            3
